IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               October 15, 2007

                                No. 06-60880                 Charles R. Fulbruge III
                              Summary Calendar                       Clerk




BALJEET SINGH SUDAN,

                                           Petitioner,

v.

PETER D. KEISLER,
Acting U.S. Attorney General,

                                           Respondent.



                      Petition for Review of an Order of
                      the Board of Immigration Appeals
                              No. A74 594 566



Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
      Baljeet Sudan, a native and citizen of India, seeks review of the denial by
the Board of Immigration Appeals (“BIA”) of his motion for reconsideration.
Generally, this court has jurisdiction to review the BIA’s denial of motions to


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60880

reconsider even though they are discretionary decisions. See Zhao v. Gonzales,
404 F.3d 295, 302-03 (5th Cir. 2005).         The government correctly asserts,
however, that this court lacks jurisdiction over Sudan’s arguments challenging
the original BIA order affirming the IJ’s decision, except to the extent that they
also challenge the BIA’s denial of the motion for reconsideration. See Stone v.
INS, 514 U.S. 386, 394, 405-06 (1995) (citing 8 U.S.C. § 1105a(a)(6) (1988 Supp.
V) (recodified at 8 U.S.C. § 1252(b)(6))). Accordingly, we have no jurisdiction
over Sudan’s arguments that concerns for efficiency and uniformity require this
court to remand to the BIA. See id.; see also 8 U.S.C. § 1252(d)(1).
      Sudan argues that his order of deferred adjudication for misdemeanor as-
sault of a family member does not qualify as a “crime of violence” and that he is
therefore eligible for cancellation of removal. Because he failed to raise the issue
in his removal proceedings and motion to reconsider, and because failure to ex-
haust an issue creates a “jurisdictional bar,” Wang v. Ashcroft, 260 F.3d 448, 452
(5th Cir. 2001), we lack jurisdiction over this claim. § 1252(d)(1).
      Sudan contends that the BIA erred because he satisfies the four conditions
set forth in § 1245.2(a)(1)(ii), making his application for adjustment of status
amenable to the IJ’s jurisdiction. The government argues that the use of the def-
inite article “the” in § 1245.2(a)(1)(ii)(A)-(D) means that, although the IJ would
have had jurisdiction over the adjustment application that Sudan filed before
leaving for India and that was based on his wife’s relative visa petition, the new
adjustment application he has filed based on a labor certification is not amena-
ble to the IJ’s jurisdiction. Under a plain reading of the regulation, the govern-
ment’s argument is unassailable; the adjustment application that Sudan wants
an IJ to adjudicate is not “the previously filed application” that was based on Su-
dan’s wife’s relative visa petition. § 1245.2(a)(1)(ii)(B) (emphasis added); see S.D.
ex rel. Dickson v. Hood, 391 F.3d 581, 595 (5th Cir. 2004) (“We have consistently
held that a regulation should be construed to give effect to the natural and plain
meaning of its words.”).

                                         2
                                   No. 06-60880

      Sudan also avers that the “new regulation must be interpreted to cover
new adjustment applications filed by the advance parolee,” because the new rule,
unlike the prior version of § 1245.2(a)(1), does not specify that an application
filed by a paroled alien may be “renewed.” The section in which the word “re-
newed” formerly appeared has been completely rewritten, however, and the use
of the definite article in the new rule demonstrates that only the previously-filed
application is amenable to the IJ’s jurisdiction. See § 1245.2(a)(1) (2007).
      Next, Sudan argues that the BIA should have remanded to allow the IJ to
consider granting a continuance pending the resolution of Sudan’s new adjust-
ment application before the United States Citizenship and Immigration Services
(“USCIS”). Here, as in the proceedings below, Sudan cites no law in support of
this argument. Cf. § 1003.2(b)(1) (“A motion to reconsider shall state the reasons
for the motion by specifying the errors of fact or law in the prior Board decision
and shall be supported by pertinent authority.”). Given that failure to present
any basis for the BIA to remand to the IJ, the BIA’s refusal to remand cannot be
considered an abuse of discretion. See Singh v. Gonzales, 436 F.3d 484, 487 (5th
Cir. 2006); see also § 1003.2(b)(1).
      Sudan argues that the new rule violates § 245(a) of the INA, 8 U.S.C.
§ 1255(a). The government correctly notes that Sudan has never provided any
evidence that his application for a labor certificate has been approved. Thus,
there is no evidence in the record that “an immigrant visa is immediately avail-
able to him.” § 1255(a). Accordingly, Sudan’s claim that the BIA abused its dis-
cretion in its interpretation and application of the new rule by effectively deny-
ing him statutory eligibility to adjust his status before an IJ is without merit, be-
cause there is no record evidence that he is statutorily eligible in the first place.
See Singh, 436 F.3d at 487.
      The petition for review of the denial of the motion to reconsider is
DISMISSED in part for lack of jurisdiction and DENIED in part.



                                         3